Per Curiam.

Proceeding under CPLR article 78 to review a determination of the Board .of Regents which revoked petitioner’s license to practice medicine upon finding him guilty (1) of having been convicted of a crime, within the purview of section 6514 (subd. 2, par. [b]) of the Education Law, upon his plea of guilty of assault, third degree, in satisfaction of the first and second counts of an indictment charging abortion; and (2) of performing criminal abortions, within the purview of section 6514 (subd. 2, par [e] )■ of the Education Law, upon four women. The plea was properly “regarded as an admission of some unlawful physical or medical procedure in relation to the pregnant wom[e]n named in the indictment ”, (Matter of Jones v. Allen, 4 A D 2d 994; Matter of Zimmerman v. Board of Regents, 31 A D 2d 560, mot. for lv. to app. den. 23 N Y 2d 647; Matter of Ciofalo v. Board of Regents, 23 A D 2d 926, mot. for lv. to app. den. 16 N Y 2d 481, cert. den. 382 U. S. 942.) We find no basis for petitioner’s reliance upon Spevack v. Klein (385 U. S. 511), which is in no way apposite, as authority to the contrary. The second specification -— that of performing abortions—was fully proven by the adequate and competent testimony of the four women named in the specification. We find petitioner’s contentions and assignments of error with respect thereto insubstantial and not such as to require discussion. We perceive no reason to *702disturb the board’s discretion with regard to the measure of discipline imposed. Determination confirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Greenblott, JJ., concur in memorandum Per Curiam.